DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
Claims 1-20 are currently pending in the application.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

a.	mobile device in claim 17.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Mobile device is interpreted to cover smart phones as per paragraph [0013] of applicant specification; and equivalent thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 9 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 9 calls for the limitation “the plate comprises a cradle sized to fit the mobile device having a back surface” which limitation is indefinite as it is unclear which previously recited limitation the back surface is referring to. Is it the cradle? Or the mobile device? It is uncertain.

Applicant is encouraged to amend the claim so as to recite “the plate comprises a cradle sized to fit the mobile device, wherein the mobile device has a back surface” so as to be in accordance with [0045] of the specification.

Claim 9 further calls for the limitation “the back surface of the cooling device” in line 3, which limitation lacks antecedent basis.

Applicant is encouraged to amend the claim so as to recite “a back surface of the cooling device” in lieu of “the back surface of the cooling device”.

Claim 9 further calls for the limitation “the plate” in line 1, and “the thermally insulating plate” in line 4. Although it appears that these two limitations are referring to the same element which is “the thermally insulating plate” of claim 1, applicant is encouraged to maintain a consistent terminology for the same structure so as to avoid confusions. In other words, if the term “the plate” is used to make reference to the “the thermally insulating plate” of claim 1, such term should be consistently used afterwards.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 9-10, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davidson (US 6497110 B2) in view Farshchian (US 20160330873 A1).

Regarding claim 1:
Davidson discloses a cooling device (see at least Fig. 1) comprising; 
an evaporator #26 configured to thermally couple to a surface of a mobile device #21; 
a condenser #31; 
a pump #33 disposed within the cooling device (as shown in Fig. 1); 
a thermally insulating plate (made of #23, col. 5, L 7-9, 16-19, & 51-57) disposed between the mobile device and the condenser; and 
fluidics (#34, #32, and #29) to couple the evaporator, condenser and pump in a loop (Fig. 1). 

Davidson does not disclose wherein the condenser is exposed to atmosphere.

Nonetheless, Davidson recognizes that the position of the condenser may be modified to optimize the heat transfer performance of the device. See at least col. 5, L 16-22.

In the same field of endeavor, Farshchian teaches a condenser #115 of a cooling device #100, the condenser exposed to atmosphere (see at least Fig. 1, [0059]).

Accordingly, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Davidson with the condenser is exposed to atmosphere as taught by Farshchian.

One of ordinary skills would have recognized that doing so would have optimized the heat dissipation capacity of the condenser. Other benefit include facilitated servicing of the device, at least by virtue of the condenser being easily accessible.

As modified, the thermally insulating plate (made of #23) is disposed between the evaporator and the condenser.

Regarding claim 10:
Davidson as modified discloses all the limitations.

Davidson further discloses wherein the plate comprises a partial enclosure (formed by #61 & #62) having an opening #41 positioned to provide access to user interface portions of the mobile device (col. 5, L37-41 and 47-50).

Regarding claim 19:
If a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will perform the claimed process. Thus, the method of claim 19, as claimed, would necessarily result from the normal operation of the apparatus of claim 1. See MPEP 2112.02. Thus, for sake of simplicity, conciseness, and brevity, please refer to the rejection of claim 1 above for the rejection of claim 19.

Claim(s) 2, 7, 12, 17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davidson (US 6497110 B2) in view of Farshchian (US 20160330873 A1); and further in view of Jung (US 20170297001 A1).

Regarding claim 2:
Davidson further discloses wherein the plate comprises a pair of plates (#61 and #56) that is sealed from ambient at a pressure less than ambient (see Fig. 4, col. 5, L 7-9, 16-19, & 51-57).

Davidson either alone or as modified does not disclose wherein the pair of plates has a porous material comprising fumed silica.

Jung teaches the provision of a porous material between plates in a vacuum to promote thermal insulation (Fig. 1, [0002], [0009], [0021], and [0025]). Further, the usage of a porous material comprising fumed silica for thermal insulation is well known in the art as acknowledged by the applicant (see at least [0028]).

Thus, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Davidson with the pair of plates having a porous material comprising fumed silica as taught by Jung and the general state of the art, by providing the porous material in the vacuum chamber of Davidson.

One of ordinary skills would have recognized that doing so would have prolonged the lifetime of the vacuum insulated can as suggested by Jung ([0025]).

Regarding claim 7:
Davidson as modified discloses all the limitations.
Davidson as modified discloses wherein the loop is a Reverse Rankine cycle structure having a working fluid (see at least Fig. 1). 

Regarding claim 11:
The subject matter claimed here is substantially similar to that of claim 2, comprising the limitations of claim 1. Thus, for sake of simplicity, conciseness, and brevity, please refer to the rejection of claim 2 above for the rejection of claim 11.

Regarding claim 12:
Davidson as modified discloses all the limitations.
Davidson further discloses wherein the cooling device comprises an active heat pump coupled to remove heat from the enclosure (see rejection of claim 1 above and Fig. 1 of Davidson). 

Regarding claim 17:
Davidson as modified discloses all the limitations.
Davidson further discloses wherein the pump comprises a compressor for a Reverse Rankine cycle structure (Fig. 1) having a condenser #31 positioned outside the thermal enclosure for receiving a working fluid from the compressor #33 and an evaporator #26 positioned within the enclosure to thermally contact the mobile device #21 within the thermal enclosure. 

Regarding claim 20:
If a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will perform the claimed process. Thus, the method of claim 20, as claimed, would necessarily result from the normal operation of the apparatus of claim 2. See MPEP 2112.02. Thus, for sake of simplicity, conciseness, and brevity, please refer to the rejection of claim 2 above for the rejection of claim 20.

Claim(s) 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davidson (US 6497110 B2) in view of Farshchian (US 20160330873 A1); and further in view of Yang (US 20090081022 A1).

Regarding claims 3-5:
Davidson as modified discloses all the limitations, but does not specifically disclose wherein the pump comprises a micro compressor, wherein the micro compressor comprises a silicon micro machine turbomolecular pump, wherein the pump has a planar construction with micro blades and multiple pump stages in a radial direction.

Yang teaches a pump comprising a micro compressor, wherein the micro compressor comprises a silicon micro machine turbomolecular pump, wherein the pump has a planar construction with micro blades and multiple pump stages in a radial direction (see at least Fig. 1 and abstract).

Thus, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Davidson as modified with the pump comprising the arrangement above as taught by Yang.

One of ordinary skills would have recognized that doing so would have provided a high capacity pump with reduced sized and weight as suggested by Yang ([0005]); thereby, increasing the user-friendliness of the system.

Regarding claim 6:
Davidson as modified discloses all the limitations, but does not specifically disclose wherein the pump operates at less than 10,000 RPM and has between 10 and 1000 stages.

Yang further teaches wherein the pump has between 10 and 1000 stages (see Fig. 1, [0007]). Yang further teaches that the pump ratio is a result effective variable (see [0007], [0018]).

Since the general conditions of the claim are disclosed in the prior art, it is not inventive to discover the optimum or operating speed of the pump by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Thus, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Davidson with the pump having between 10 and 1000 stages as taught by Yang, and the pump operating at less than 10,000 RPM, since the concept of modifying the speed of a pump is well known in the art as taught by Yang.

One of ordinary skills would have recognized that doing so would have provided an optimal speed for the pump based on a specific operation as suggested by Yang ([0018]); thereby, reducing power consumption at least by preventing over compression (see Yang, [0007]).

Claim(s) 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davidson (US 6497110 B2) in view of Farshchian (US 20160330873 A1) and Jung (US 20170297001 A1); and further in view of Shedd (US 20170105313 A1).

Regarding claim 8:
Davidson as modified discloses all the limitations, except for wherein the working fluid comprises FC-43 (MW=670). 

Shedd teaches that it is known to employ FC-43 as working fluid to cool electronics (see at least [0336]).

Since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960)); it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Davidson as modified with the working fluid comprising FC-43 (MW=670) as taught by Shedd.

One of ordinary skills would have recognized that FC-43 is non-conductive, non-flammable, and residue free coolant, and employing such refrigerant would reduce emission of greenhouse gas; thereby, making the system more environmentally friendly.

Regarding claim 18:
See rejection of claim 8 above. 

Claim(s) 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davidson (US 6497110 B2) in view of Farshchian (US 20160330873 A1) and Jung (US 20170297001 A1); and further in view of Yang (US 20090081022 A1).

Regarding claims 13-15:
Davidson as modified discloses all the limitations, but does not specifically disclose wherein the pump comprises a micro compressor, wherein the micro compressor comprises a silicon micro machine turbomolecular pump, wherein the pump has a planar construction with micro blades and multiple pump stages in a radial direction.

Yang teaches a pump comprising a micro compressor, wherein the micro compressor comprises a silicon micro machine turbomolecular pump, wherein the pump has a planar construction with micro blades and multiple pump stages in a radial direction (see at least Fig. 1 and abstract).

Thus, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Davidson as modified with the pump comprising the arrangement above as taught by Yang.

One of ordinary skills would have recognized that doing so would have provided a high capacity pump with reduced sized and weight as suggested by Yang ([0005]); thereby, increasing the user-friendliness of the system.

Regarding claim 16:
Davidson as modified discloses all the limitations, but does not specifically disclose wherein the pump operates at less than 10,000 RPM and has between 10 and 1000 stages.

Yang further teaches wherein the pump has between 10 and 1000 stages (see Fig. 1, [0007]). Yang further teaches that the pump ratio is a result effective variable (see [0007], [0018]).

Since the general conditions of the claim are disclosed in the prior art, it is not inventive to discover the optimum or operating speed of the pump by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Thus, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Davidson with the pump having between 10 and 1000 stages as taught by Yang, and the pump operating at less than 10,000 RPM, since the concept of modifying the speed of a pump is well known in the art as taught by Yang.

One of ordinary skills would have recognized that doing so would have provided an optimal speed for the pump based on a specific operation as suggested by Yang ([0018]); thereby, reducing power consumption at least by preventing over compression (see Yang, [0007]).

Allowable Subject Matter
Claim 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

A person of ordinary skill in the art would have not been led, absent impermissible hindsight gleaned from the present application, to somehow modify Davidson such that the plate comprises a cradle sized to fit the mobile device, wherein the cradle includes an opening, wherein the condenser forms the back surface of the cooling device and is configured to be exposed to atmosphere, wherein the cradle forms a bottom opening, said bottom opening for accessing a front interface surface of the mobile device.

Response to Arguments
Applicant's arguments filed 12/17/2021 have been fully considered.

Applicant amendments have overcome the claim objections and the 112 rejections of the preceding office action.

Applicant’s arguments regarding the claim rejections under 102 in pages 5-6 of the remarks have been fully considered but are moot as the arguments do not apply to the newly-presented rejection.

As a note, it was pointed out to the applicant the positioning of the condenser as claimed would have been obvious based on the teachings of the newly applied art by Farshchian. See 103 section above for more details.

With respect to claim 11, applicant submitted that the examiner interpretation of “dual plate enclosure” as covering the vacuum chamber 36 which includes upper half 56 and lower half 58 is believed unreasonably broad given the description and illustration of dual plate structures described in the application compared to the independent structures of the vacuum chamber 36 and cell 23 as described in Davidson. The applicant does not illustrate why the examiner interpretation is unreasonably broad. A mere statement that “the examiner interpretation is unreasonably broad” is not sufficient evidence to prove the applicant position. Accordingly, because Davidson clearly discloses upper half 56 and lower half 58 in the form of plates, the examiner maintain the position that Davidson in combination with Farshchian and Jang discloses all the limitations of claim 11.

With respect to the thermal insulating material being fumed silica, the applicant has acknowledged that such material is well known in the art. Thus, the examiner maintains the position that, it would have been obvious to modified Davidson as presented in the rejection of claim 11 above to arrive at the claimed invention.

All the claims in this application have been rejected as being unpatentable over the combination of the prior art of record (see elaborated rejection above). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL W NOUKETCHA whose telephone number is (571)272-8438.  The examiner can normally be reached on Mon - Fri: 08:00 AM - 04:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIONEL NOUKETCHA/Examiner, Art Unit 3763